DETAILED ACTION15*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1 – 7 and 9 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Z-Corporation (WO 2007/114895 A1, herein after D1) in view of  (WO2017/069778 A1 herein after D2)
For claims 1, 9, and 13, D1 teaches a method for three-dimensional (3D) printing (see [0002]-[0003]), comprising: 
 applying a build material composition to form a build material layer, the build material composition including a polyamide ([0158] recites “polyamide” as particulate material suitable for the process) having a melt enthalpy in pre-determined range ([0016][0019]), based on a  3D object model, selectively applying a fusing agent on  at least a portion of the build material layer, the fusing agent being selected from a core fusing agent ([0030]), a primer fusing agent ([0032]), or both, wherein a core fusing agent including an energy absorber having absorption at least at wavelengths ranging from 400 nm to 750 nm and exposing the build material layer to electromagnetic radiation coalesce the build material composition in the at least the portion to form a layer of a 3D object ([0010][0051], Figs. 2a-2f).
The difference of inventions according to independent claims 1, 13, from D1 is that a polyamide having a melt enthalpy ranging from greater than 5 J/g to less than 150 J/g, and the energy absorber is plasmonic resonance absorber having absorption at wavelengths ranging from 800 nm to 4000 nm and having transparency at wavelength ranging from 400 nm to 780 nm. 
The difference between the invention according to independent claim 9 from D1 is that a polyamide having a melt enthalpy ranging from greater than 100 J/g to less than 120 J/g. 

It is noted that the dependent claims 4 and 15, pertaining to wherein the build material composition includes glass, iteratively applying individual build materials layers of the build material composition, selectively applying the fusing agent to at least some of the individual build material layers to define individually patterned layers, iteratively exposing the individually patterned layers to the electromagnetic radiation to form individual object layers, wherein each of the individual object layer is selected from the group consisting of a core layer, a primer layer, are known from D1 ([0022],[0030]-[0032], Figs. 2a-2f).
As for claims 2 and 14, regarding a melt enthalpy of the polyamide are reduced to the selection of optimal or operating values by a parameter that can be carried out by a person skilled in the art based on known parameters. 
As for claim 5 and 7, wherein fusing agent is the core fusing agent and the energy absorber further has absorption at wavelengths ranging from 800 nm to 4000 nm, as well as a coloring agent selected from the group consisting of a black agent, are known from D2 ([0008][0091]). 
As for claims 3 and 10-12, regarding polyamide which is a polyamide 12, 11, 6 with a given enthalpy, are known from D2 ([0012]), and specific quantative values of these characteristics are reduced to the choice of optimal or working values by a parameter that can be carried out by a person skilled in the art based on known patterns. 
As for claim 6, wherein the core and primer fusion agents are known from D1 ([0030]-[0032]), and the features related to a plasmonic resonance absorber having absorption at wavelength ranging from 800 nm to 4000 nm and having transparency at wavelength ranging from 400 t0 780 nm, known from D2 ([0008]). 
Claim   8 is rejected under 35 U.S.C. 103 as being unpatentable over Z-Corporation (WO 2007/114895 A1, herein after D1) in view of Zhao et al (WO 2016175813 A1, the examiner uses equivalent translation provided by US 10,814,549 B2, as D3).
As for claim 8, D1 teach all the limitations  fails to teach further comprising a detailing agent including a surfactant, a co-solvent, and water, however,  D3 teaches detailing agent including a surfactant, a co-solvent (see col 4 lines 20-25). It would have been obvious to one ordinary skill in the art at the time of the applicant’s invention to modify D1 with including detailing agent including surface, co-solvent, and water, as taught by D3, for the benefit of producing desired type of 3D printed object having higher quality (see col 1 lines 5-20). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2021/0339467 A1; US 2020/0262146 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743